  8:19-cv-00200-RGK-PRSE Doc # 10 Filed: 05/06/20 Page 1 of 2 - Page ID # 40




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KAYOKA D. CHAMBERS,

                   Plaintiff,                               8:19CV200

      vs.
                                                MEMORANDUM AND ORDER
BIMBO BAKERY, and BIMBO
BAKERIES USA, INC.,

                   Defendants.


       This matter is before the court on its own motion. On April 8, 2020, the
court conducted an initial review of Plaintiff’s Complaint (filing no. 1) and directed
Plaintiff to file an amended complaint within 30 days or face dismissal of this action.
(Filing No. 6.) The court’s order was subsequently returned to the court as
undeliverable (see filing no. 7), and the court ordered Plaintiff to update her
address with the court by May 8, 2020, or this matter would be dismissed. (Filing
No. 8.) On May 4, 2020, Plaintiff filed a Notice of Change of Address. (Filing No.
9.) However, Plaintiff has not filed an amended complaint in accordance with the
court’s April 8, 2020 Memorandum and Order, and the court cannot ascertain
whether Plaintiff ever received notice of the requirement to do so. Accordingly,
and out of an abundance of caution,

      IT IS ORDERED that:

       1.     Plaintiff shall have until June 5, 2020, to file an amended complaint
in accordance with the court’s April 8, 2020 Memorandum and Order (filing no.
6). Failure to do so will result in dismissal of this matter without further notice.

      2.     The clerk of the court is directed to send to Plaintiff a copy of the
court’s April 8, 2020 Memorandum and Order (filing no. 6).
  8:19-cv-00200-RGK-PRSE Doc # 10 Filed: 05/06/20 Page 2 of 2 - Page ID # 41




      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: June 5, 2020: Check for amended
complaint.

      Dated this 6th day of May, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
